Thaxter, J.
This case is before us on an exception to a ruling of the Public Utilities Commission, and involves the interpretation of Public Laws 1933, Chap. 259, Sec. 5, Par. C.
*176This statute became effective June 30, 1933, and provides for the regulation of the operation of motor trucks for hire on the highways of the state. Section 5 applies to so-called “contract carriers” which are designated as operators of motor vehicles, other than common carriers, transporting for hire freight or merchandise over regular routes within the state. Such business is declared to be affected with a public interest; and it is provided that no such carrier shall operate within the state without having obtained a permit therefor from the Public Utilities Commission. The conditions are prescribed under which such a permit shall be issued, and then follows a clause providing for the issuance of permits to certain of such carriers as a matter of right. It reads as follows:
“A permit shall be granted as a matter of right when it appears to the satisfaction of the commission, after hearing, ■ that the applicant has been regularly engaged in the business of a contract carrier as herein defined within this state, from the first day of March, 1932 ; and in such cases, operation may lawfully be continued pending the issuance of such permit, provided application therefor is made within 15 days from the effective date of this act.”
The petitioner was a contract carrier entitled to a permit as a matter of right within the meaning of the above exception. On November 10, 1933, four months and ten days after the act became effective, he filed with the Public Utilities Commission an application for such a permit. The Commission dismissed his petition on the ground that his application should have been filed within fifteen days from the effective date of the act.
The petitioner contends that the legislature did not intend to impose a fifteen day limitation on the filing of applications for permits under this section, but was providing, pending a decision by the commission, for the operation of trucks without a permit by those contract carriers who should file their applications within the fifteen day period.
In the interpretation of a statute, the controlling consideration is the legislative intent, and that must ordinarily be found in the words which the legislature has used to define its purpose. If the phrasing is unambiguous, the court has no power to correct sup*177posed errors or to read into an enactment a meaning at variance with its express terms. The Atlantic and St. Lawrence Railroad Company v. Cumberland County Commissioners, 28 Me., 112, 120; Hersom’s Case, 39 Me., 476, 481; State v. Howard, 72 Me., 459, 464; Pease v. Foulkes, 128 Me., 293, 297, 147 A., 212.
At the same time, it is true that there is something more to a statute than its phraseology, and that the court is not bound because of mere words to construe an act so as to defeat its obvious intent. The plain spirit of a law governs rather than the words which are used to define its purpose and indicate its scope. Some flexibility is essential in the proper interpretation of statutes. Holmes v. Inhabitants of Paris, 75 Me., 559; Carrigan v. Stillwell, 99 Me., 434, 59 A., 683; Craughwell v. Mousam River Trust Co., 113 Me., 531, 95 A., 221; Sullivan v. Prudential Insurance Company of America, 131 Me., 288, 160 A., 777. The necessity for such a rule is well stated in a recent case. “It rescues,” said the court, “legislation from absurdity. It is the dictate of common sense. It is not judicial legislation; it is seeking and enforcing the true sense of the law notwithstanding its imperfection or generality of expression.” State v. Day, 132 Me., 38, 41, 165 A., 163, 164.
The interpretation placed by the Public Utilities Commission on this statute seems to us not only contrary to its terms, but as unnecessary to rescue the act from absurdity or to enforce the true sense of the law. The phraseology is distorted to carry out a supposed intent of the legislature. The sentence in question provides for the granting of a permit as a matter of right, if the applicant has been regularly engaged in the business of a contract carrier from March 1, 1932. Then follows a rather necessary provision permitting a continuation of operation pending the issuance of the permit “provided application therefor is made within 15 days from the effective date of this act.” If we approach the solution of this question without any preconceived idea as to what the legislature may or may not have intended, it seems perfectly clear from the language used that the legislature delegated to the Public Utilities Commission the duty of determining what carriers should be entitled to permits as of right, and then, pending the issuance of a permit, gave permission to operate without a permit to those carriers who should file their applications within the fifteen day period. *178Such an interpretation of the statute is entirely reasonable. What is more, it is in exact accord with the wording.
To hold that the fifteen day period is a limitation on the time within which all contract carriers claiming to operate as of right must file their applications is to do violence to the language used. To find such a meaning it is necessary to transpose the clause in question from the end to the beginning of the sentence so that the act will read as follows: “Provided application is made within fifteen days from the effective date of this act, a permit shall be granted as a matter of right . . . .” With this change it would be perfectly clear that the limitation applied to the time within which all applications should be made. The ease with which the legislature could have made such a meaning clear militates strongly against the interpretation of the commission in this instance.
The duty of the court is to apply the language which the legislature has used, not to modify it. If the phrasing is unambiguous and does not carry out the legislative intent, it is for the law making body to correct the error.

Exception sustained.